TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2015



                                      NO. 03-13-00266-CR


                                   Billy Keith Mims, Appellant

                                                 v.

                                   The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF SAN SABA COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

judgment. Therefore, the Court affirms the district court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.